     Case 1:14-cv-00122-WMS-MJR Document 207 Filed 11/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

FEDERAL TRADE COMMISSION,

                           Plaintiff,
      v.                                                   DECISION AND ORDER
                                                               14-CV-122S
FEDERAL CHECK PROCESSING, INC., et al.

                           Defendants, and

EMPOWERED RACING LLC,

                           Relief Defendant.




      Presently before this Court is the Receiver’s Third Interim Motion and Final Motion

for Allowance of Compensation and Reimbursement of Expenses. (Docket No. 205.) No

responses to the Receiver’s motion have been filed.

      This Court having considered the motion of the Receiver and Phillips Lytle LLP,

and notice having been given to the Federal Trade Commission and to counsel for

individual and corporate defendants, and to all parties who have filed a notice of

appearance in this action, and no responses in opposition having been filed, and this

Court finding that good cause exists,

      IT HEREBY IS ORDERED, that the Motion (Docket No. 205) is GRANTED, such

that (i) compensation for legal and Receiver services rendered between July 1, 2019 and

June 15, 2020 (“Third Interim Period”) in the amount of $4,615.09 is allowed as an interim

allowance, and (ii) reimbursement of expenses advanced by Phillips Lytle during the Third

Interim Period in the amount of $163.50 is allowed as an interim disbursement payment.

      FURTHER, that the compensation for legal and Receiver services rendered during


                                            1
     Case 1:14-cv-00122-WMS-MJR Document 207 Filed 11/02/20 Page 2 of 2




this action by Phillips Lytle and the reimbursement of expenses advanced by Phillips Lytle

during this action are approved as final compensation.

         FURTHER, that the reasonable fees and disbursements of the Receiver and

Phillips Lytle incurred after June 16, 2020, for final wind-up services shall be presented

to the Federal Trade Commission for review fourteen days prior to payment out of the net

proceeds to be paid to the Federal Trade Commission without further Court review or

approval.

         FURTHER, that the Receiver is authorized and directed to pay the amounts as

allowed pursuant to this Order.

         SO ORDERED.



Dated:         November 2, 2020
               Buffalo, New York


                                                          s/William M. Skretny
                                                          WILLIAM M. SKRETNY
                                                         United States District Judge




                                            2
